Citation Nr: 1533792	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  11-26 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a right Achilles disability claimed secondary to service-connected residuals of right ankle fracture.

2. Entitlement to a rating in excess of 10 percent for service-connected residuals of right ankle fracture.

3. Entitlement to a rating in excess of 10 percent for service-connected deviated nasal septum and residuals of nasal fracture.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  


INTRODUCTION

The Veteran served on active duty from March 1985 to March 1999.  

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from January 2004 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In March 2006, the RO increased the Veteran's non compensable disability ratings for residuals of right ankle fracture and deviated nasal septum from 0 percent to 10 percent, effective March 31, 2003, the date of the Veteran's claim for increase.  Since the RO did not assign the maximum disability rating possible regarding the claim for increase for the Veteran's service-connected right ankle disability, and because the Veteran has expressed continued disagreement with the 10 percent disability rating assigned for service-connected deviated nasal septum, the appeal for a higher evaluations remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

In August 2008, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  From the date of the hearing, the record was held open for 30 days to allow for the submission of additional evidence for consideration.  

This case was previously before the Board in March 2009 and April 2012 when it was remanded for additional development on both occasions.  The case has since been returned to the Board for further appellate consideration.   

In July 2012, the Veteran withdrew his request for an additional Board hearing.  See 38 C.F.R. § 20.704(e) (2014).

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed his electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that symptoms associated with his service-connected residuals of right ankle fracture and deviated nasal septum disabilities are of greater severity than contemplated by the 10 percent disability ratings presently assigned.  

As to the Veteran's claim for increase for deviated nasal septum, during the August 2008 Travel Board hearing, he indicated that his bilateral nasal passages are now completely obstructed, which causes him to have to breathe through his mouth causing increased shortness of breath and hoarseness.  

The Veteran is currently in receipt of the maximum evaluation allowed for deviated nasal septum under Diagnostic Code (DC) 6502 based on obstruction of his nasal passages.  38 C.F.R. § 4.97, DC 6502 (2014).  Nevertheless, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The Veteran's deviated nasal septum was most recently evaluated during VA QTC examination in November 2004, more than 10 years ago.  At that time the Veteran complained of daily symptoms of interference with breathing through his nose, purulent nasal discharge, hoarseness and shortness of breath.  Examination of the Veteran's nose revealed 50 percent obstruction of the right nasal passage, 75 percent obstruction of the left nasal passage, and deviated nasal septum to the left.  Significantly, the examiner indicated that he was unable to examine the larynx without a larynoscope, but stated that it appeared okay.  As such, it remains unclear whether an additional or higher evaluation may be assigned under an alternative DC pertaining to conditions of larynx.  As such, the November 2004 examination is inadequate for the purpose of deciding the Veteran's claim for increase for deviated nasal septum and he should therefore be afforded a new VA examination to determine the current severity of his service-connected deviated nasal septum disability with findings responsive to all applicable rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran's service-connected residuals of fracture of the right ankle is currently evaluated a 10 percent disabling under diagnostic code 5271 for moderate limited motion of the ankle.  The Veteran's service-connected right ankle disability was most recently evaluated during VA QTC examination in November 2004, more than 10 years ago.  The Veteran's testimony received during the August 2008 hearing suggests that his service-connected right ankle disability has worsened since that examination.  Specifically, he testified that he experiences increased pain, limitation of motion and fatigability of his right ankle and that he had to change jobs from working as a long haul truck driver which involved driving over 600 miles a day, to a daytime truck driver with reduced daily work hours due to difficulty controlling the truck's pedals due to his service-connected right ankle disability.  In light of the Veteran's contentions that the disability has worsened since the November 2004 examination, and to ensure that the record reflects the current severity of the disability, the Board finds that a more contemporaneous examination is warranted, with findings responsive to all applicable rating criteria.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

The Veteran also contends that he has disability of his right Achilles secondary to his service-connected residuals of fracture of his right ankle.  During the August 2008 hearing, he testified that during in-service physical therapy, he was treated for a tight or strained right Achilles which he was reportedly told was due to his right ankle not bending properly and altered or compensatory body mechanics status post fracture of the right fibular malleolus with internal fixation in 1992.  

The Veteran's service treatment records currently associated with the claims file are incomplete, however, they do contain a September 1998 physical therapy note for treatment of left Achilles tendonitis, which also contains diagnostic assessment of complaint of right medial ankle pain.  

The Veteran has not submitted medical evidence showing the presence of a current disability of his right Achilles, however, findings of callouses at the right sesamoid area on the bottom right great toe during VA examination in August 1999 and notation during VA examination in November 2004 that examination of the Veteran's feet was positive for evidence of abnormal weight bearing, to include the presence of callosities at the medial aspect of the big toes at the base of the MTP joints bilaterally, tend to support the Veteran's contention that he has developed altered and/or compensatory body mechanics secondary to his service-connected residuals of his right ankle fracture.  In light of the need to remand the claim for increase for residuals of right ankle fracture for obtainment of a new VA examination of the right ankle, an opinion should also be requested as to whether the Veteran has a current disability of his right Achilles that is proximately due to or aggravated by his service-connected residuals of fracture of his right ankle.  

As to the Veteran's service treatment records, the Veteran testified that while he was stationed at Fort Eustis his service treatment records were mistakenly retired when a fellow service member with the same or a similar name retired.  As such, with the exception of two service treatment notes dated in June 1992 and March 1994, the Veteran's service treatment records dating prior to October 1997 have not yet been located or associated with the claims file for review.  Following the August 2008 hearing, the Veteran submitted documentation showing that the Patient Administrative Division at Fort Eustis was unsuccessful in attempting to retrieve the remainder of his treatment records.  A review of the record shows that the Veteran's service treatment records have not been requested from the service department since 2002.  As such, to ensure that the Veteran's service treatment records dating prior to October 1997 have not since been located, his complete service treatment records should again be requested from all appropriate records repositories.  

Finally, during the hearing the Veteran testified that he received private orthopedic treatment for his claimed right Achilles and service-connected right ankle disabilities from Dr. Kupiszowski.  He indicated that he had submitted some treatment records from Dr. Kupiszowski.  A review of the record shows that treatment records were most recently obtained from Dr. Kupiszowski in November 2002.  It is also significant to note that during VA examination in November 2004, current treatment was noted to include physical therapy for his service-connected right ankle disability.  As such, the Veteran should be requested to submit any outstanding VA and non-VA treatment records which have not yet been obtained, to include ongoing private treatment records from Dr. Dr. Kupiszowski dating since November 2002, if any.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify all treatment received for his service-connected deviated nasal septum and residuals of right ankle fracture disabilities dating since March 2002, and for his claimed right Achilles disability dating since his discharge from service.  He should be requested to complete release forms for any private treatment providers identified, and to provide an updated VA Form 22-4142 to enable VA to obtain ongoing private orthopedic treatment records from Dr. Kupiszowski as alluded to during the August 2008 Board hearing.  

All records requests and responses received should be documented in the claims file.  If any identified treatment records are unable to be obtained, a negative response should be recorded and added to the claims file.

2.  Make a renewed request for the Veteran's complete service treatment records.  All pertinent follow-up must be undertaken in accordance with the M21-1MR, III.iii.2.B.13 for obtainment of the Veteran's complete service treatment records.

3. Schedule the Veteran for a VA examination to determine the level of severity of his right ankle condition and whether he has a current right Achilles disability that is proximately due to or aggravated by the Veteran's service-connected right ankle disability.  The claims file must be reviewed by the examiner.  

The examiner should report the extent of the Veteran's service-connected right ankle disability in accordance with VA rating criteria and all applicable diagnostic codes.  

The examiner should also identify whether the Veteran has a current disability of his right Achilles.  If so, he or she should opine whether any right Achilles disability was at least as likely as not (i.e., to at least a 50/50 degree of probability) incurred during or caused or aggravated by active service?  The examiner should specifically address any in-service right ankle complaints, to include the documented or claimed diagnostic assessment of complaint of right medial ankle pain in September 1998 and the Veteran's contention that he has was told that he has a current right Achilles disability due to altered or compensatory body mechanics resulting from his service-connected right ankle disability.  

If the examiner determines that the Veteran has a right Achilles disability which was not incurred during or caused or aggravated by active service, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that the current right Achilles disability has been caused or aggravated (permanently worsened in severity) by the Veteran's service-connected right ankle disability. 

Note: The term "aggravated" in the above context refers to a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability.

If the examining physician opines that the Veteran has a current right Achilles disability that is aggravated (permanently worsened in severity) by his service-connected right ankle disability, the examiner should attempt to identify the baseline level of severity of the right Achilles disability before the onset of aggravation.

A rationale for all medical opinions shall be provided.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question. 




4. Also schedule the Veteran for a VA examination to determine the level of severity of his deviated nasal septum condition.  The examiner should report the extent of the Veteran's disability in accordance with VA rating criteria and all applicable diagnostic codes.  The claims file must be reviewed by the examiner.  

A rationale for all medical opinions shall be provided.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question. 

5. After the above development and any other development that may be warranted is complete, readjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran and his representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




